 

CONTROL SHAREHOLDER AGREEMENT

 

 

THIS CONTROL SHAREHOLDER AGREEMENT(this “Agreement”) made effective as of the
13th day of December 2013 (the “Effective Date”),


 BETWEEN:



Pharma Investing News, Inc. ("PINV" or the "Corporation"), a Nevada
corporationwith its corporate offices located at 9107 Wilshire Blvd., Suite 450,
Beverly Hills, CA 90210.


OF THE FIRST PART


- and –

 

Castor Management Services, Inc., 9107 Wilshire Blvd Suite 450, Beverly Hills,
CA 90210 (with president of Mark Jordan of California, USA) or its Assigns
(“Castor”)

 

- and –

 

BHD Holding B.V. with registered address Hemonystraat 11, 1074 BK Amsterdam, The
Netherlands (owned by Dorothy H. Bray, Ph.D. of the UK) or its Assigns (“BHD”)

 

- and –


Khadija Benlhassan-Chahour, Ph.D. with address of 13 Avenue des Vosges, 77270
Villeparisis, Paris, France, or her Assigns (“KBC”)

 

- and –

 

CSJ Group LLC with address of 1754 Willard Street NW #3, Washington, DC, USA
(owned by Chad S. Johnson, Esq., of Washington, DC, USA), or its Assigns (“CSJ”)

 

Castor, BHD, KBC and CSJ are hereinafter referred to as the “Control
Shareholders” or individually a "Control Shareholder" of PINV.  Hereinafter the
Control Shareholders and PINV are referred to as the "Parties" or individually
as a "Party".


OF THE SECOND PART

WHEREAS:

A. Control Shareholders will provide Control services ("Control Services") to
the Corporation in an executive capacity;

B. Control Shareholders hold shares directly or indirectly in the Corporation.





                

             



C. The Control Shareholders desire to assure stable governance of the
Corporation through the Control Services of the Control Shareholders for an
indefinite term and the Parties are entering into this Agreement for that
purpose and in order to set forth the terms of the Agreement.

 

D.  Castor and BHD, so long as both are Parties to the Agreement, are intended
by this Agreement to maintain equal control (50% / 50%) over voting matters of
the Corporation, as if Castor's and BHD's cumulative two votes were a unanimous
vote of all controlling shares.



NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:


1.        Term of Control Services.

 

The Corporation hereby requests the Services of the Control Shareholders until
this Agreement is terminated by any clause in this Agreement ("Control Term").

2.        Duties of Control Shareholders.

 

2.1.      The Control Shareholders shall do and perform all services, acts and
things necessary or advisable consistent with law in that capacity in connection
with the conduct of the business of the Corporation.


 

2.2.      The Control Shareholders shall devote adequate services to accommodate
the business of the Corporation during the Control Term. A Control Shareholder
may devote time and effort to personal activities to the extent that such
activities do not materially interfere with the performance of his or her duties
hereunder. If the Corporation advises the Control Shareholder that, in its good
faith judgment, such activities are materially interfering with the performance
of the Control Shareholder's duties hereunder, the Control Shareholder will
promptly take steps to rectify the issue.

 

3.         Compensation of Control Shareholders.

 

3.1.      Compensation for the services hereunder, effective the First (1st) of
January 2014, each Control Shareholder or its assigns shall be entitled to
receive a per diem ("Compensation") of not more than twelve thousand US dollars
($12,000.00) per year, payable in installments on the Corporation's regular
payroll dates or such other dates as the Parties may reasonably determine from
time to time.  In the occurrence that all Control Shareholders deem the funds
unavailable, the Compensation shall be accrued and paid out on a latter date
within a reasonable time in the form of additional shares of the Corporation or
cash payment at the mutually agreed discretion of all the Control Shareholders.



                

             





The Corporation's Board of Directors will review the compensation annually, and,
with the approval of all the Control Shareholders, may (but shall be under no
obligation to) further increase such Compensation.



 

3.2.       Expenses associated with the Corporation’s normal business shall be
reasonable and approved by the Board of Directors before payment or
reimbursement. Payment or reimbursement shall be given priority over the
Compensation and be provided immediately or as soon thereafter as possible after
submission of the expense reports and approval in a manner determined by the
Board of Directors.

 

4.          Compensation from Share Pooling Arrangement.

 

4.1.       The Control Shareholders all agree to place all, meaning one million
(1,000,000) series A preferred shares of the Corporation (the "Control Shares")
under the beneficial control of the Control Shareholders in pool with an Escrow
Agent initially to be appointed by mutual decision of Castor and BHD.  A list of
each Control Shareholder's Control Shares is attached as Schedule “A”.

 
4.2.       The Escrow Agent will release the Control Shares from escrow with the
written consent of all of the Control Shareholders.  The Escrow Agent will place
the Control Shares into an appropriate account pending further instructions by
the written consent of all of the Control Shareholders.

 

5.         Compensation to others.

 

The Control Shareholders shall agree before any issuance of incentive shares are
provided to other parties for their services as directors, officers, new, and/or
any other positions deemed necessary and appropriate for the furtherance of the
business of the Corporation.

 

6.         Voting of Shares in Escrow.

 

The Control Shareholders will receive a Proxy of Voting Rights to all Control
Shares in pool with the Escrow Agent.  The written consent of each of Castor and
BHDshall agree for all voting decisions including but not limited to all new
common share issuances, so long as each of Castor and BHD (or their assigns) are
Control Shareholders.  If one or both of Castor and of BHD (inclusive of their
assigns) are no longer Control Shareholders, the agreement of all Control
Shareholders will be required for all voting decisions including but not limited
to all new share issuances.

 



                

             



7.         Covenants.

 

7

.1       Disclosure of Information.  During the term of this Agreement and
thereafter, each Party shall not, at any time, directly or indirectly, disclose
any confidential or proprietary information for any reason or purpose whatsoever
to any person, firm, corporation, association or other entity to legal and
financial advisors who agree in writing to maintain the confidentiality of such
confidential or proprietary information on terms substantially similar to those
stated here, nor shall either Party directly or indirectly make use of any such
confidential or proprietary information for its own purpose or for the benefit
of any person, firm, corporation, association or other entity except as provided
and contemplated herein, and each Party hereby acknowledges that each Party or
affiliates would be irreparably damaged if such confidential or proprietary
information were disclosed to or utilized on behalf of others in competition in
any respect with the other Party or any affiliate thereof.  For the purposes of
this Section 7, the term "confidential or proprietary information" shall mean
all information concerning the business, customers or affairs of either Party or
any affiliate thereof, including matters such as trade secrets, research and
development activities, books and records, customer lists, suppliers,
distribution channels, pricing information, private processes, software,
functional specifications, blueprints, know-how, data, improvements,
discoveries, designs, inventions, techniques, marketing plans, strategies,
forecasts, new products and financial statements as they may exist from time to
time, which the other Party may have acquired or obtained by virtue of its
relationship with each other or any subsidiary or affiliate thereof, except for
such information which (i) becomes generally available to the public, other than
as the result of a disclosure made directly or indirectly by a Party, (ii) was
known to the person, firm, corporation or other entity to which such information
was disclosed by a Party prior to its disclosure directly or indirectly by the
other Party, (iii) was previously available to the person, firm, corporation or
other entity to which such information was disclosed directly or indirectly by a
Party on a non-confidential basis from a source which was entitled to disclose
the same or (iv) if required by law, governmental order or decree to be
disclosed by a Party.



 

7.2        Injunctive Relief.  Each Party hereto acknowledges that the
provisions of this Section 7 are reasonable and necessary for the protection of
each Party’s interests and that a Party will be irrevocably damaged if such
covenants are not specifically enforced.  Accordingly, each Party hereto agrees
that, in addition to any other relief to which the another Party or Parties may
be entitled in the form of actual or punitive damages, the another Party or
Parties shall be entitled to seek and obtain injunctive relief from a court of
competent jurisdiction for the purposes of restraining the offending Party from
any actual or threatened breach of such covenants.

 

8.          Applicable Governing Law. 

 

This Agreement shall be exclusively governed by and construed in accordance with
the laws of the State of Nevada, USA.

 

9.         Notices. 

 

Any notice or other communication under this Agreement shall be in writing and
shall be considered given when delivered personally or three business days after
mailing by U.S., U.K., Canadian, Dutch, French or other relevant governmental
registered mail, return receipt requested, to the Parties at their respective
addresses or at such other address as a Party may specify by notice to the
others. 







                

             



 

10.        Entire Agreement; Amendment. 

                                                                   

This Agreement shall supersede all existing agreements between the Control
Shareholders relating to the terms of this Agreement. This Agreement may not be
amended except by written agreement of both of Castor and of BHD (or their
assigns), signed by both parties so long as both are Parties to this Agreement. 
If one or both of Castor and of BHD (inclusive of their assigns) are no longer
Control Shareholders, the written consent of all Control Shareholders will be
required for any amendment to this Agreement.

 

11.        Waiver. 

 

The failure of a Party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that Party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.

 

12.         Sale, Assignment, or Other Disposition and Right of First Refusal.

 

In case Castor or BHD intends to sell or assign all or part of its Control
Shares to a third party excluding immediate family member(s), written notice
must be provided to the other party and such other party shall have 90 days
right of first refusal to purchase such shares at a price determined by an
ASA-accredited independent valuation appraiser, such party may waive such
valuation in writing to facilitate the sale and assignment at an earlier date. 
Only with the approval of both Castor and BHD, each of the other original
Control Shareholders may sell or assign all or part of its Control Shares to a
third party to purchase such shares through the same valuation process described
in this paragraph, subject to the right of first refusal of Castor and BHD.

 

13.         Headings. 

 

The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

14.        Counterparts and Facsimile Signature. 

 

This Agreement may be signed in counterparts, all of which when taken together
shall constitute a single executed document and signatures transmitted by
facsimile or generally accepted electronic means shall be deemed valid execution
of this Agreement binding on the Parties.

 

15.        Authority. 

 

Each Party represents and warrants to the other that the signature below by each
Party’s agent or representative is duly authorized by each Party’s governing
body and governing documents, and that each signature is duly effective to bind
such Party to this Agreement in accordance with its terms.

 

16.        Indemnity.

 



                

             



Each Party shall indemnify, defend and hold harmless each other, its directors,
officers and shareholders from and against any and all demands, claims actions
or causes of action, assessments, losses, damages, liabilities, costs, and
expenses, including, without limitation, reasonable attorney’s fees and related
costs, asserted against, relating to, imposed upon, or incurred by a Party,
directly or indirectly, by reason of, resulting from, or arising in connection
with a Party's operations during the term of this Agreement.

 

17.        Termination.

 

Should this Agreement become terminated, the Control Shares issued to each of
the aforementioned Control Shareholders shall be retained and distributed to
each Control Shareholder in the spirit of the Agreement.

 



[Signature Page to Follow]



 








                

             



IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above.

 

            /s/ Mark
Jordan                                                            /s/ Dorothy H.
Bray

            __________________                                               
____________________                   
            Castor Management Services, Inc.                                BHD
Holding BV

by Mark Jordan, President                                            by Dorothy
H. Bray, Ph.D., Owner

 

            /s/ Khadija Benlhassan-Chahour                                 /s/
Chad S. Johnson

___________________                                             
___________________

            Khadija Benlhassan-Chahour, Ph.D.                             CSJ
Group LLC

                                               
                                                by Chad S. Johnson, Esq., Owner

 

            /s/ Chad S. Johnson

            ___________________

            Pharma Investing News, Inc.

            by Chad S. Johnson, Esq., Director

 

 

 

[Schedule A to Follow]


 



 

 



               

             



Schedule A


Control Shareholders' List and Respective Number of Control Shares

 

 



Name of Shareholder

Number of Shares

 

Castor Management Services, Inc.

 

 

500,000

 

BHD Holding BV

 

 

370,000

 

Khadija Benlhassan-Chahour, Ph.D.

 

 

100,000

 

CSJ Group LLC

 

30,000

 



 

 



                

             

